Citation Nr: 0026010	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-00 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for major depression as 
secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1975 to 
February 1994.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied service connection for fibromyalgia and 
major depression as secondary to fibromyalgia.  

Prior to the veteran's June 1997 application for service 
connection for major depression, service connection was in 
effect for a partial vaginal hysterectomy, Von Hipple's 
disease status post scleral buckling with silicone implant 
for repair retinal detachment of the right eye and decrease 
in bilateral field of vision, atypical left trigeminal 
neuralgia and facial nerve dysfunction, degenerative changes 
of the cervical spine and disk bulging at C4-5, degenerative 
disk disease of the lumbosacral spine and thoracolumbar 
scoliosis, chondromalacia patella of the right knee, 
chondromalacia patella of the left knee, fibrocystic breast 
disease, degenerative joint disease of the right shoulder, 
hemorrhoids, and temporomandibular joint dysfunction 
syndrome.  A March 1999 rating decision granted service 
connection for fibromyalgia.  


FINDINGS OF FACT

1.  The June 1998 VA examiner stated that there was a strong 
association between chronic depression and fibromyalgia.  

2.  The December 1996 examiner stated that depression was 
secondary to chronic pain, and four examiners from December 
1990 to November 1996 related pain treated by Motrin to five 
underlying service-connected disabilities.  



CONCLUSION OF LAW

Major depression is proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  A psychosis may be presumed to 
have been incurred in service if it is manifested to a degree 
of 10 percent within one year following the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).  When there is aggravation of a 
nonservice-connected condition which is proximately due to or 
the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Where a veteran claims a new disease or disability that is 
the result of his service-connected disability, competent 
evidence must be submitted to make the claim well grounded.  
See Jones (Wayne) v. Brown, 7 Vet. App. 134 (1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The claim of entitlement to service connection for major 
depression is not well grounded on a direct basis but is well 
grounded on a secondary basis.  

The veteran met the first requirement for a well grounded 
claim, on a direct and secondary basis, because the medical 
evidence included a current diagnosis of major depression.  
The September 1997 and October 1997 VA diagnoses included 
depression.  At the December 1997 and May 1999 VA 
examinations, the Axis I diagnosis was recurrent major 
depression, in partial remission, and the Axis III diagnosis 
included fibromyalgia and chronic pain.  

The second and third requirements for a well grounded claim 
on a direct basis were not met.  Although the September 1993 
diagnosis was anxiety related to possible gastritis and 
esophagitis, nineteen years of service medical records showed 
no in-service diagnosis or treatment of depression.  Instead, 
the veteran's psychiatric health was normal, and no mental 
health defects or diagnoses were noted at the October 1974, 
January 1979, June 1981, December 1981, January 1983, and 
August 1993 examinations.  An April 1982 examiner further 
stated that the veteran was psychologically well adjusted.  
The medical evidence also did not include a nexus opinion 
directly relating a current diagnosis of major depression to 
active service.  

The claim is well grounded on a secondary basis because the 
medical evidence included a nexus opinion relating current 
major depression to a service-connected disability.  A June 
1998 VA examiner opined that fibromyalgia started in service 
and that there was a strong association between the veteran's 
chronic depression and fibromyalgia.  A November 1996 
examiner noted that the veteran took Motrin and that she had 
degenerative joint disease of the spine, back pain, and 
depression secondary to chronic pain.  Examiners in December 
1990, August 1993, and February 1994 also noted that the 
veteran took Motrin for pain from Von Hipple's angioma of the 
right eye, chronic pain in both knees, for arthritis, and for 
degenerative joint disease.  Accordingly, the claim of 
entitlement to service connection for major depression is 
well grounded as secondary to service-connected fibromyalgia 
and pain from the service-connected disabilities of Von 
Hipple's disease, chondromalacia patella of the right knee, 
chondromalacia patella of the left knee, degenerative changes 
of the cervical spine and disk bulging at C4-5, and 
degenerative disk disease of the lumbosacral spine and 
thoracolumbar scoliosis.  

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The RO obtained service medical records and 
medical records from the identified health care providers.  
The veteran received VA examinations, filed numerous lay 
statements with the RO, and declined the opportunity for a 
hearing.  Therefore, the VA fulfilled its duty to assist 
under 38 U.S.C.A. § 5107(a).  

In this case, the evidence is in approximate balance for and 
against service connection.  

Against service connection, the May 1999 VA examiner opined 
that major depression was not caused by service-connected 
fibromyalgia because the veteran denied symptoms of 
depression when she entered service, and indeed, she denied a 
history of nervous trouble at the October 1974 enlistment 
examination.  The May 1999 examiner further opined that 
fibromyalgia had not aggravated preexisting depression 
because fibromyalgia symptoms manifested entirely as pain 
that worsened under stress, which excluded a relationship 
between aggravation of depression and fibromyalgia.  

In support of service connection, however, the June 1998 
examiner stated that there was a strong association between 
chronic depression and fibromyalgia and that they might 
indeed be related because the veteran had significant pain 
despite pharmacologic intervention.  Also in support of 
service connection, the December 1996 examiner stated that 
depression was secondary to chronic pain, and four examiners 
from December 1990 to November 1996 stated that Motrin was 
used to treat pain from at least five service-connected 
disabilities.  Ordinarily, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection can be granted.  Sanchez-Benitez, 13 Vet. App. 282 
(1999).  In this case, however, service connection may be 
granted because examiners related pain treated by Motrin to 
five underlying service-connected disabilities.  

The veteran will receive the benefit of the doubt because the 
evidence is in approximate balance for and against service 
connection.  Accordingly, major depression was proximately 
due to a service-connected disability.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied service 
connection for major depression as secondary to only 
fibromyalgia, the veteran has not been prejudiced by the 
decision.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  



ORDER

Entitlement to service connection for major depression is 
granted.  



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 6 -


- 1 -


